Citation Nr: 1144285	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins.  

2.  Entitlement to service connection for a left hip disability, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins.  

3.  Entitlement to service connection for vertigo/dizziness, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins.

4.  Entitlement to service connection for tension headaches, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins.  

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins. 

6.  Entitlement to service connection for a cardiovascular disorder, to include as a result of an undiagnosed illness and as secondary to environmental toxin exposure. 

7.  Entitlement to service connection for a sleep disorder, to include as a result of an undiagnosed illness and as secondary to exposure to environmental toxins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to April 1963, and from June 1976 to April 1994.  He has unverified service in the Army Reserve, to include a period of active duty for training from September 1959 to March 1960.  He was stationed in Southwest Asia from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In the notice of disagreement which was received at the RO in June 2007, the Veteran referenced his service in Desert Storm.  He also noted that he was near burning oil wells in Kuwait.  Accordingly, the Board has recharacterized the issues on appeal to reflect the Veteran's contentions.  

The issue of entitlement to service connection for a neck disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2006, the Veteran underwent a VA Gulf War examination.  While the examiner conducted an examination of the Veteran and provided some opinions, he did not address all possible theories of entitlement of all the claimed disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

For instance, the Veteran maintains that his claimed disabilities may be due, at least in part, to his exposure to burning oil when he was near burning oil wells in Kuwait.  Significantly, however, it is unclear from a review of the claims folder whether the service personnel records that have been obtained and associated with the claims file reflect all of the particular areas in which the Veteran traveled during his service in Desert Storm.  Such information is necessary to determine what specific environmental toxins that the Veteran may have been exposed to, including, but not limited to, the burning oil wells.  

A remand of this appeal is, thus, necessary to accord the AOJ an opportunity to procure any additional service personnel records that may be available and that may provide information as to the specific location of the Veteran's service during his Desert Storm service.  In addition, the AOJ should contact the appropriate Department of Defense agency to obtain any such relevant information.  Such data is necessary to determine the type of potential contaminants to which the Veteran may have been exposed during his service in Iraq.  See VBA Training Letter 10-03.  
Once a determination is made as to any potential environmental contaminants (including herbicide exposure), the AOJ should accord the Veteran an appropriate VA examination to determine the etiology of any of the claimed disorder(s) shown.  Further, with regard to any of the claimed disabilities that do not receive an associated diagnosis, the Board believes that, on remand, the examiner(s) should opine as to whether the claimed symptoms are the result of an undiagnosed illness.  

Additionally, and with respect to all of the service connection claims on appeal, the Board finds that there are pertinent outstanding treatment records.  The Veteran had two periods of active duty, with his most recent period from June 1976 to April 1994.  In June 2006, the Veteran indicates that, for the first two-and-a-half years after his retirement, he worked in Saudi Arabia performing civilian contract work for General Dynamics.  He wrote: "[T]hat is where most of my medical problems started, or became evident.  I don't know if their contract doctor kept medical records."  The RO made no attempt to obtain any records from General Dynamics.  This must be done.  

Finally, the claim file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Accordingly, the case is REMANDED for the following action:

1. Once a signed release is received from the veteran, obtain and associate with the claims folder outstanding employment and medical records from General Dynamics from April 1994 to December 1996.  A copy of any negative response(s) should be included in the claims file.

2. Also, obtain from the SSA copies of the decision awarding disability benefits to the Veteran as well as the medical records relied upon concerning that claim.  All such available documents should be associated with the claims folder.  

3. In addition, request from the Veteran a statement containing as much detail as possible regarding his allegations of exposure to environmental toxins during his service in Desert Storm.  He should be asked to provide specific details including dates, places, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  He should be told that the information is necessary to obtain supportive evidence related to his allegations of exposure to environmental toxins and that failure to respond may result in adverse action.  

4. Contact the appropriate agencies, including, but not limited to, the National Personnel Records Center (NPRC) and the appropriate Department of Defense agency and request verification of any herbicide and/or environmental toxins to which the Veteran may have been exposed during his service in Iraq.  See VBA Training Letter 10-03.  

5. Then, in accordance with VBA Training Letter 10-03, schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent, and etiology of left hip disability, hypertension, vertigo/dizziness, tension headaches, COPD, cardiovascular disorder, and sleep disorder that he may have.  The examiner(s) should be informed of any exposure to environmental toxins that has(have) been conceded to the Veteran (pursuant to completion of the instructions set forth at paragraphs 3 and 4 of this Remand).  In addition, pursuant to VBA Training Letter 10-03, the examiner(s) should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.  

The claims folder, including a copy of this remand, must be made available to the examiner(s) and reviewed in conjunction with the examination(s).  All  necessary testings should be conducted, and all pertinent pathology shown on examination(s) should be acknowledged in the evaluation report(s).  

For any left hip disability, hypertension, vertigo/dizziness, tension headaches, COPD, cardiovascular disorder, and sleep disorder diagnosed on examination, the examiner(s) should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such diagnosed disorder(s) had its(their) clinical onset in service or is otherwise related to active service (including any conceded hazardous environmental exposure during the Veteran's service in Desert Storm).  

If a diagnosis of a left hip disability, hypertension, vertigo/dizziness, tension headaches, COPD, cardiovascular disorder, and sleep disorder cannot be made, the examiner(s) should opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner(s) should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

A full and complete rationale is required for all conclusions reached. 

If the examiner(s) feels that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner(s) (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. Thereafter, readjudicate the claims on appeal.  Any additional development deemed necessary should be accomplished.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


